Citation Nr: 1215020	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  04-40 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a disability manifested by joint pain of the hands, left ankle, and hips, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

2.  Entitlement to service connection for a disability manifested by rashes, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

3.  Entitlement to service connection for an intestinal disability, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from May 1989 to June 1992.  He had service in Southwest Asia from August 1990 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran failed, without explanation, to appear for a Travel Board hearing scheduled in June 2007.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is considered to have been withdrawn.  38 C.F.R. § 20.704.

In September 2007 and October 2009, the Board remanded the issues of entitlement to service connection for posttraumatic stress disorder (PTSD); for a disability manifested by anxiety, forgetfulness, and irritability; for a disability manifested by joint pain of the back, neck, left ankle, hands, hips, and knees; for an intestinal disability; for a disability manifested by headaches and dizziness; and for a disability manifested by rashes.  In October 2009, the Board denied the claims for service connection for chronic fatigue syndrome, hair loss, and vision problems, and the claims for increase for tinnitus and bilateral hearing loss disability.

Following the Board's October 2009 remand and decision, the originating agency granted the claims for service connection for PTSD, headaches with dizziness, back disability, neck disability, and bilateral knee disability.  Therefore, as no current controversy remains as to these issues, they are no longer before the Board.  Additionally, the claims before the Board do not include the issue of service connection for a disability manifested by anxiety, forgetfulness, and irritability as these are symptoms addressed in the context of the Veteran's service-connected psychiatric disability and, as such, have been afforded service connection as part of the Veteran's PTSD disability.

The issue of entitlement to service connection for gastroesophageal reflux disease (GERD) has been raised by the record, but not adjudicated by the originating agency and, therefore, is REFERRED to the originating agency for appropriate action.

REMAND

After careful review of the evidentiary development conducted pursuant to the Board's October 2009 remand instructions, the Board finds that remand is again warranted.  It is noted that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Additionally, with regard to the claims based on Persian Gulf service, the Board notes that service connection may be presumed for certain conditions under 38 U.S.C.A. § 1117.  More specifically, 38 U.S.C.A. § 1117 provides in part that the Secretary may pay compensation under this subchapter to a Persian Gulf veteran with a qualifying chronic disability that became manifest (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms:  (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2).

A Disability Manifested by Joint Pain of the Left Ankle, Hands, and Hips

The Veteran seeks service connection for a disability manifested by joint pain of the left ankle, hands, and hips.  The Board requested a VA medical examination and opinion in October 2009.  Specifically, in October 2009, the Board asked that an examiner answer the question whether the Veteran had a disability or disabilities manifested by joint pain of the left ankle, hands, and hips, to include as a result of an injury or disease incurred in service, an undiagnosed illness as a result of service in Southwest Asia, or as a result of service-connected disability.

Report of VA joint examination dated in December 2010 reflects examination of the left ankle and hips.  The Veteran had full range of motion of the left ankle and hips, but he had pain with motion that increased with repetitive motion.  The diagnoses included "no significant pathology of the ankles and hips."

Report of VA hand examination dated in December 2010 reflects complaints of bilateral hand problems (pain, numbness, and weakness) since service treated with analgesics as needed.  The Veteran reported intermittent pain, weakness, and numbness.  The diagnosis was "no orthopedic conditions of he hands."  The examiner commented that, "There is no hand condition therefore no hand condition is a result of disease incurred in service, an undiagnosed illness as a result of service in Southwest Asia, or as a result of service connected disability."

On review, the Board finds that the VA examinations conducted in 2010 do not substantially comply with the Board's request.  With regard to the left ankle and hip, no medical opinion was given.  Also, the record does not include a medical opinion on whether the Veteran's symptoms of pain in the hands, left ankle, and hips demonstrate objective evidence of a chronic multisymptom illness that has no diagnosis.

It is noted that the Veteran seeks compensation for multiple joint pains, which he avers is related to active service in the Persian Gulf.  As noted above, the law provides that a qualifying chronic disability may be service connected-and this means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  See 38 U.S.C.A. § 1117.  Whether the Veteran has a chronic disability from an undiagnosed illness or a medically unexplained chronic multisymptom illness has not been addressed by either examination report.

Here, the seminal medical questions in regard to this claim have not been answered by the recent medical examinations.  Therefore, remand is required as the medical opinion provided is incomplete and, in the case of the left ankle and hips, entirely lacking.  Furthermore, the Board believes that a consolidated medical opinion-that is an opinion addressing the hands, left ankle, and hips together-would be more useful with regard to the undiagnosed illness and unexplained multisymptom illness aspect of this claim.

Intestinal Disability

Service treatment records reflect that the Veteran was treated for constipation in August 1991.  In correspondence dated in October 1996 the Veteran stated he had had constipation and intestinal pains.  On VA Persian Gulf examination in October 1996 the Veteran stated he had had problems with constipation.  The diagnoses included constipation.  Private medical records dated in March 2005 reflect a diagnosis of irritable bowel syndrome.

On VA intestines examination in September 2008, the Veteran complained of GERD and an upper gastrointestinal (GI) evaluation was performed.  In an October 2008 addendum to this examination report, the examiner noted that the Veteran was treated for constipation in August 1991 which resolved in service, and that he had no present intestinal disability.

Having carefully reviewed the record, it does not appear that the Veteran has had an appropriate examination for his lower intestinal complaints, to include hemorrhoids and irritable bowel syndrome.  In view of the Veteran's treatment for constipation in service, his report of continuity of symptomatology since service, and the post service clinical findings of hemorrhoids along with the March 2005 notation of IBS, the Board believes than an examination is necessary.

It is noted that the Board had remanded this case in 2007 for a VA medical opinion on whether the Veteran had an intestinal disability related to service or service-connected disability.  While in October 2008, a VA examiner provided a negative medical opinion, this opinion does not address the medical findings of record showing post service complaints of and treatment for hemorrhoids and fissure, nor does it address the 2005 finding of IBS.  Also, report of VA intestine examination dated in September 2008 is bereft of medical findings that pertain to the lower GI system.  Therefore, the basis for the conclusion that there is no intestinal disability is unclear.  Accordingly, remand is required.

Disability of the Skin (Rashes)

The Veteran seeks service connection for recurrent inguinal area rash, which he reports began during his period of active duty in Southwest Asia.  The Board remanded this issue in October 2009 for a VA medical opinion on whether the Veteran has a disability manifested by rashes to include as a result of an injury or disease incurred in service, an undiagnosed illness as a result of service in Southwest Asia, or a service-connected disability.  A complete rationale was requested for the opinion rendered.

In October 2010, a VA skin examination was conducted.  The examiner provided a diagnosis of "hyperpigmentation status post tinea cruris (resolved)."  No opinion was provided at that time.  In an addendum to the October 2010 report of examination, the examiner stated generally that the claims folder had been reviewed and that "the skin rash is less than 50 percent likely caused by service."  No rationale was provided, and no reference was made to any specific clinical findings, history, or treatment records.

With regard to this issue, the recent VA examination report and addendum are inadequate because they do not substantially comply with the Board's remand instructions.  The medical opinion is incomplete-as it does not address whether the Veteran has a skin disability, i.e. recurrent tinea cruris, due to an undiagnosed illness as a result of service in Southwest Asia, or due to a service-connected disability.  Furthermore, the medical opinion is inadequate as it does not include any explanation for the conclusion provided.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2.  The claims folders should be returned to the examiner who prepared the December 2010 VA examination reports regarding the hands, left ankle, and hips.  The examiner should be requested to prepare a consolidated medical opinion supported by a rationale on the following:

Whether there is a 50 percent or better probability that the Veteran currently has or has had at any time during the pendency of the claim a disability manifested by joint pain of the hands, left ankle, and/or hips due to or as a result of an injury or disease incurred in service; 

Whether there is a 50 percent or better probability that the Veteran currently has or has had at any time during the pendency of the claim a disability manifested by joint pain of the hands, left ankle, and/or hips that is proximately due to or aggravated (permanently worsened) by a service-connected disability; 

Whether there is a 50 percent or better probability that the Veteran currently has or has had at any time during the pendency of the claim a disability manifested by joint pain of the hands, left ankle, and/or  hips due to an undiagnosed illness or a medically unexplained multi-symptom illness; 

Whether the Veteran's signs and symptoms (joint pain of the hands, left ankle, and hips, and numbness and weakness of the hands) constitute collectively a multisymptom illness that has no diagnosis.

A complete rationale for all opinions is required-that is, the examiner should explain why she thinks so.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that she relied upon in reaching her conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

If the examiner is not available, the claims folders should be forwarded to another appropriate VA physician, who should be instructed to provide the required opinions with supporting reasons.  Another examination of the Veteran should only be performed if determined to be necessary by the person providing the opinions.

3.  The Veteran should be scheduled for a VA examination by a physician with sufficient expertise to ascertain the nature and etiology of all lower gastrointestinal disorders present during the pendency of this claim.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner should specifically state an opinion as to whether the Veteran currently has or has had irritable bowel syndrome during the pendency of this claim.  

In addition, the examiner should state:

Whether there is a 50 percent or better probability that the Veteran currently has or has had at any time during the pendency of the claim a disability manifested by lower gastrointestinal symptoms due to or as a result of an injury or disease incurred in service; 

Whether there is a 50 percent or better probability that the Veteran currently has or has had at any time during the pendency of the claim a disability manifested by lower gastrointestinal symptoms that is proximately due to or aggravated (permanently worsened) by a service-connected disability; 

Whether there is a 50 percent or better probability that the Veteran currently has or has had at any time during the pendency of the claim a disability manifested by lower gastrointestinal symptoms due to an undiagnosed illness or a medically unexplained multi-symptom illness;

Whether the Veteran's lower gastrointestinal signs and symptoms (constitute collectively a medically unexplained multisymptom illness.

A complete rationale for all opinions is required-that is, the examiner should explain why he/she thinks so.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he/she  relied upon in reaching his/her conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

4.  The claims folders should be returned to the examiner who performed the VA skin examination in October 2010.  The examiner should be requested to prepare an addendum that provides complete medical opinions and rationale.  The examiner should provide opinions concerning the following:

With respect to each skin disorder currently present or present at any time during the pendency of the claim, the examiner should state whether it is at least as likely as not (50 percent probability or greater) related to injury or disease incurred in service; or proximately due to or aggravated (permanently worsened) by a service-connected disability.

Whether the Veteran has an unexplained skin (dermatological) disability due to an undiagnosed illness or a medically unexplained multisymptom illness.

A complete rationale for all opinions is required-that is, the examiner should explain why he/she thinks so.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he/she relied upon in reaching his/her conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

If the examiner is not available, the claims folders should be forwarded to another appropriate VA physician, who should be instructed to provide the required opinions with supporting reasons.  Another examination of the Veteran should only be performed if determined to be necessary by the person providing the opinions.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  The RO or the AMC should then re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
  
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

